NO. 07-11-0239-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL D
 

JULY 13, 2010  
 

 
In the Interest of S.M., a Child

___________________________
 
FROM THE 72nd
DISTRICT COURT OF LUBBOCK COUNTY;
 
NO. 2008-542,245; HONORABLE
RUBEN REYES, PRESIDING
 

 
Order of Dismissal
 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 




Appellant Cesar Mendez filed a notice of appeal on
June 15, 2011.  However, appellant did
not pay the $175 filing fee required under Texas Rule of Appellate Procedure
5.  Nor did he file with us an affidavit
of indigence per Texas Rule of Appellate Procedure 20.1.  By letter from this Court dated June 21, 2011, we informed appellant that the filing fee had not been
paid and that the failure to cure the default within ten days may result in a
dismissal of his appeal.  Tex. R. App. P. 42.3(c); see Holt v.
F. F. Enterprises, 990 S.W.2d 756 (Tex. App.–Amarillo 1998,
pet. ref=d).  The fee
was not so paid.  Nor
did appellant tender an affidavit of indigence within that time.  Indeed, the absence of such an affidavit was
noted by the trial court via an order dated July 1, 2011, wherein it discharged
appellant’s appointed counsel from further representing appellant.  The trial court also disclosed in the order
that appellant had not claimed to be indigent. 
Because appellant has failed to pay the requisite
filing fees as directed by the court, we dismiss the appeal pursuant to Texas
Rule of Appellate Procedure 42.3(c). 
 
                                                              
                      
Per Curiam